         Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                    )
BAGLY, et al.,                      )
                                    )
        Plaintiffs,                 )
                                    )
v.                                  )  C.A. No. 20-cv-11297-PBS
                                    )
UNITED STATES DEPARTMENT            )
OF HEALTH AND HUMAN SERVICES, )
et al.,                             )
                                    )
        Defendants.                 )
____________________________________)

RESPONSE TO PLAINTIFFS’ OPPORTUNITY TO SUPPLEMENT THE RECORD IN
                   SUPPORT OF THEIR STANDING
       As the Government has explained, the Department of Health and Human Services is

reconsidering the challenged rule and intends to engage in a new rulemaking to ensure that the

Section 1557 regulations are consistent with the Biden Administration’s commitment to equity

and to expanding access to coverage and care for underserved communities. Nevertheless, federal

courts have jurisdiction to resolve legal disputes over agency rulemakings only if the plaintiffs can

demonstrate standing as of the date they filed suit. At this point, almost all of the rule challenged

in this case has been in effect for nearly a year. But Plaintiffs have not been able to demonstrate

how the rule has resulted in cognizable injury to them—or how injury was imminent when they

filed suit. In their supplemental filing dated June 17, 2021, Plaintiffs seek almost exclusively to

rely upon the experiences of nonparty participants in the healthcare system, without demonstrating

the necessary link to an injury to Plaintiffs themselves. The only Plaintiff offering any evidence of

some concrete injury that was imminent at the outset of the litigation in July 2020 is Indigenous

Women Rising (“IWR”), but IWR fails to carry its burden to demonstrate that it suffered an injury

caused by the 2020 Rule that can be redressed by the relief it seeks. There is thus no occasion for

the Court to consider the merits of Plaintiffs’ challenge.
                                                  1
          Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 2 of 20




    I.      BACKGROUND AND LEGAL STANDARDS
         On June 19, 2020, the United States Department of Health and Human Services (“HHS”)

promulgated a final rule making modifying regulations implementing Section 1557 of the

Affordable Care Act. See Nondiscrimination in Health and Health Programs or Activities,

Delegation of Authority, 85 Fed. Reg. 37,160 (June 19, 2020) (“2020 Rule”). The effective date

of these modifications was August 18, 2020. Id.

         Between August and October 2020, two district courts enjoined several provisions of the

2020 Rule from taking effect. See Asapansa-Johnson Walker v. Azar, 480 F. Supp. 3d 417

(E.D.N.Y. Aug. 17, 2020) (staying the 2020 Rule’s repeal of the Section 1557 regulatory definition
of discrimination “on the basis of sex”); Order, Whitman-Walker Clinic, Inc. v. HHS, No. 1:20-cv-

01630-JEB, ECF No. 55 (D.D.C. Sept. 2, 2020) (enjoining enforcement of the 2020 Rule’s

incorporation of the religious exemption contained in Title IX into Section 1557 regulations and

of the repeal of the definition of “on the basis of sex” insofar as it includes discrimination on the

basis of sex stereotyping); Asapansa-Johnson Walker v. Azar, No. 1:20-cv-02834-FB-SMG, 2020

WL 6363970 (E.D.N.Y. Oct. 29, 2020) (staying “the repeal of 45 C.F.R. § 92.206,” which requires

covered entities to treat individuals consistent with their gender identity).

         The balance of the 2020 Rule went into effect on August 18, 2020, including a modification

to the scope of entities subject to Section 1557, the repeal of former 45 C.F.R. § 92.207’s explicit

examples of discriminatory practices in the provision and administration of health related

insurance and replacement with a general prohibition on discrimination, modifications to legal

standards for enforcement of Section 1557 violations, modifications to the standards regarding

meaningful access to programs or activities by limited English proficient persons, a determination

not to take a position by rule regarding whether Section 1557 encompasses discrimination on the

basis of association, and conforming amendments to related regulations. In their Amended

Complaint, Plaintiffs challenged all of the 2020 Rule’s modifications to Section 1557 regulations.

Recognizing that the allegations in their Amended Complaint alone were insufficient to support

                                                   2
           Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 3 of 20




their standing, Plaintiffs filed thirteen evidentiary declarations in support of their standing on

November 18, 2020, see ECF No. 27, “much as they would for a summary judgment motion,” see

Torres-Negron v. J&N Records, LLC, 504 F.3d 151, 163 (1st Cir. 2007). Introducing that evidence

converted the Rule 12(b)(1) motion into a factual one and forfeited any argument on Plaintiffs’

part that the Court’s subject matter jurisdiction inquiry should be limited to the four corners of

their Amended Complaint. See id. at 163 (explaining that “the trial court is free to weigh the

evidence and satisfy itself as to the existence of its power to hear the case” on a Rule 12(b)(1)

motion) (quotation omitted).
          Recognizing that “common sense dictates that a court can and should consider the activities

of the plaintiff during and after the time that the complaint is filed in order to assess [how imminent

an alleged] future injury” was at the outset of the litigation, see Nat’l Sec. Couns. v. CIA, 898 F.

Supp. 2d 233, 262 (D.D.C. 2012), on June 3, 2021, the Court permitted Plaintiffs an opportunity

to supplement the record, including through submission of concrete evidence to substantiate their

allegations of injuries imminent in July 2020. See Transcript of Hearing on Defendants’ Motion to

Dismiss (hereinafter “Mot. Hr’g Tr.”) at 78:19-19; see also id. at 44:24-25 (“I think they are

claiming imminent injury. It’s just they felt precluded from supplementing.”). Plaintiffs submitted

additional evidence on June 17, 2021, see ECF No. 56, when most of the challenged provisions of

the 2020 Rule had been “effective . . . for about [ten] months. . . . [D]uring those [ten] months, it
was possible to measure any injury to the [Plaintiffs’] interests” or “measure projected future

injury” that was allegedly imminent at the outset of the litigation. See Massachusetts v. HHS, 923

F.3d 209, 219 (1st Cir. 2019).
    II.      PLAINTIFFS’ SUPPLEMENTAL MATERIALS CONFIRM THEY LACK
             STANDING
          Plaintiffs’ submissions lack evidence to substantiate their allegations that they faced

imminent harm in July 2020 traceable to the 2020 Rule. Because “[a]llegations of possible future
injury” are not sufficient, see Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (quotation

                                                   3
            Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 4 of 20




and emphasis omitted), Plaintiffs’ speculation in the Amended Complaint did not plausibly allege

standing, see United States v. AVX Corp., 962 F.2d 108, 115, 116-17 (1st Cir. 1992). And

Plaintiffs’ failure to produce any concrete evidence to substantiate their speculation of imminent

harm—now that most of the regulation has been in effect for nearly a year—makes clear that they

did not face concrete, particularized, and personal imminent injury stemming from the regulatory

provisions that they sought to challenge. See Equal Rights Ctr. v. Post Props., Inc., 633 F.3d 1136,

1141-42 (D.C. Cir. 2011) (denying Havens standing where plaintiff did “not spell out when it

engaged in” the alleged “counteraction programs” which would have had to be “actual or imminent
at the time it filed suit”). On the now-supplemented record, “the extent to which the challenged

[provisions] . . . perceptibly impede the plaintiffs’ mission-orientated activities [still] seems

difficult to measure, or, in other words, are imperceptible.” See Nat’l Fair Hous. All. v. Carson,

330 F. Supp. 3d 14, 46 (D.D.C. 2018). 1

        Defendants agree with Plaintiffs that “the Court should analyze their standing as of the

time of the filing of the complaint.” ECF No. 56 at 1. But no Plaintiff alleged an actual or ongoing

injury due to any provision of the challenged regulation at that time. Instead, the parties dispute

whether any Plaintiff faced an imminent injury due to each of HHS’s 2020 changes to its Section

1557 regulations at that time. See ECF No. 27 at 9. 2




        1 In Equal Means Equal v. Ferriero, --- F.4d ---, 2021 WL 2659061 (1st Cir. June 29,
2021), the First Circuit recently held that “an organization cannot establish [Havens] standing
. . .when the service impaired is pure issue advocacy,” nor can an organization “adopt a mission
so that the organization expressed an interest in the subject matter of the case, and then spend its
way into having standing.” Id. at *4 (first quoting PETA v. U.S. Dep’t of Ag., 797 F.3d 1087, 1093-
94 (D.C. Cir. 2015) and then quoting Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 288 (3d Cir.
2014)). That holding undermines the organizational Plaintiffs’ advocacy-related injuries here.
        2 The Supreme Court analyzes the standing inquiry based on the time “when the suit was

filed.” See Lujan v. Defs. of Wildlife, 504 U.S. 555, 569 n.4 (1992); see also Friends of the Earth,
Inc. v. Laidlaw Env. Servs. Inc., 528 U.S. 167, 180 (2000) (“we have an obligation to assure
ourselves that [plaintiff] had Article III standing at the outset of the litigation”). But it is immaterial
whether the inquiry focuses at the time of the original Complaint or the Amended Complaint here.
                                                    4
         Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 5 of 20




       Although the legal standard looks to the date of the complaint, “common sense dictates

that a court can and should consider the activities of the plaintiff during and after the time that the

complaint is filed in order to assess [how imminent] such a future injury” was at the outset of the

litigation. See Nat’l Sec. Couns., 898 F. Supp. 2d at 262. And during the past ten months, “it was

possible to measure any injury to the [Plaintiffs’] interests” or “measure projected future injury”

in July 2020. See Massachusetts, 923 F.3d at 219. But Plaintiffs have been unable to show, with

evidence, that they faced anything more than speculative future injury at the outset of the litigation.

       Plaintiff CrescentCare highlights      this broader failure. Plaintiffs have argued that
CrescentCare has standing to press its claims that HHS invalidly and arbitrarily construed the term

“health program or activity” in Section 1557 (resulting in a narrower scope of covered entities).

Plaintiffs did not allege that CrescentCare had suffered ongoing injury due to this construction by

the time of the Amended Complaint. See ECF No. 27 at 28. Instead, they claimed that the provision

“will reduce the reimbursements that Plaintiff Healthcare Facilities will receive for the care that

they provide” at a future time. See ECF No. 27 at 26 (citing Am. Compl. ¶¶ 237, 241) (emphasis

added). Plaintiffs submitted evidence from two declarants associated with CrescentCare with

personal knowledge of the organization’s operations—Alice Riener and Noel Twilbeck—both

dated November 17, 2020. ECF No. 27-7 at p. 13 (“Riener Decl.”), ECF No. 27-12 at p. 18. By

that time, the rule had been in effect for three months, but neither declaration included concrete
facts demonstrating that CrescentCare had experienced the reduction in reimbursements that it had

alleged as imminent in July 2020. Instead, Riener merely asserted that the rule “will also cause

CresentCare to lose revenue” at some hypothetical future time. See Riener Decl. ¶ 18 (emphasis

added); see also id. ¶¶ 19-21. Finally, after the Court invited CrescentCare to supplement the

record with concrete evidence of actual or ongoing injuries, on June 17, 2021, after the rule had

been in effect for about ten months, CrescentCare submitted no evidence that it has experienced

or is experiencing the feared reduction in typical reimbursements. CrescentCare’s alleged injuries

were not imminent at the outset of the litigation; if the injuries had been imminent, Plaintiffs would
                                                  5
           Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 6 of 20




have suffered injury—and introduced evidence to that effect—from some point over the past ten

months.

       The other Plaintiffs’ efforts to establish standing to challenge each of the 2020 Rule’s

provisions fail for similar reasons. The Court should therefore dismiss the Amended Complaint

for lack of standing.
     A. The Keith Declaration and Associated Materials are Not Evidence of any Plaintiff’s
        Injury, Let Alone One Fairly Traceable to Anything in the 2020 Rule
       Without evidence that particular Plaintiffs have experienced actual injuries, Plaintiffs seek

to rely on data about the industry as a whole. Plaintiffs submitted one organization’s analysis of
“1,386 silver marketplace [insurance] plan options from 176 insurers in the 36 states that use

HealthCare.gov.” (“Out2Enroll Report”). See Declaration of Katie Keith ¶ 10, ECF No 51-1

(“Keith Decl.”). The analysis reports that four of these insurers—Bright Health, United Healthcare,

Alliance, and MercyCare—include a benefit design that the report describes as including “broad”

transgender-related exclusions for thirteen 2021 silver marketplace plans in eight states. See ECF

No. 56-1 at 14-15. 3 But Plaintiffs have failed to show personal injury from any of these four

insurers’ plans: there is no evidence that any Plaintiff has experienced or is experiencing a decrease

in reimbursement as a result of any of these four insurers’ policies. And Plaintiffs have not

demonstrated that it is substantially likely that any of these plans’ transgender subscribers will turn

to any of the particular Plaintiff organizations for uncompensated care—instead of taking no action

or some other action—in such numbers as to perceptibly impair the Plaintiff organizations’ ability

to provide services. Indeed, no Plaintiff “serves as the [default] ‘secondary payor’” for gender-

affirming care for any transgender subscribers of any of these four insurers. See Massachusetts,

923 F.3d at 218.

       Even if Plaintiffs had made the necessary showing of injury, they haven’t made the equally

necessary showing of a direct nexus between these policies and any aspect of the 2020 Rule.

       3In order to illuminate the record for comparison purposes, Defendants attach the 2020
Marketplace Plan Compliance with Section 1557 Out2Enroll Report as Exhibit 1.
                                               6
           Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 7 of 20




Because the Out2Enroll Report only analyzes silver marketplace plans, Plaintiffs have not carried

their burden to “identify, articulate, and substantiate” their theory of how the Report provides

evidence to support their standing to challenge the 2020 Rule’s construction of the scope of

covered entities. 4 See Nat’l Exch. Carrier Ass’n v. FCC, 253 F.3d 1, 4 (D.C. Cir. 2001).

       Moreover, because Plaintiffs have not demonstrated that these benefit designs are

permissible under the 2020 Rule in light of the Supreme Court’s landmark decision in Bostock v.

Clayton County, 140 S. Ct. 1731 (2020), Plaintiffs have failed to demonstrate a concrete causal

link between these four insurers’ benefit designs and the 2020 Rule’s replacement of former 45

C.F.R. § 92.207’s explicit examples of discriminatory health insurance practices with a general

prohibition on discrimination. Even assuming that the 2020 Rule “had ‘encouraged’” these benefit

designs, Plaintiffs do not establish causation as a matter of Article III standing. See Simon v. E.

Ky. Welfare Rts. Org., 426 U.S. 26, 41-42 (1976). “The text of the 2020 Rule prohibits

discrimination on the grounds prohibited by Title IX,” see Washington v. HHS, 482 F. Supp. 3d

1104, 1114, (W.D. Wash. 2020), and HHS explained that the 2020 Rule did not “preclude

application of the [Supreme] Court’s construction” of civil rights statutes as prohibiting gender

identity discrimination, 85 Fed. Reg. at 37,168; see also 84 Fed. Reg. at 27,857 (declining to take

certain policy positions by rule “[b]ecause of the likelihood that the Supreme Court will be


       4   Section 1557 covers “any health program or activity, any part of which is receiving
Federal Financial assistance, including credits, subsidies, or contracts of insurance[.]” 42 U.S.C.
§ 18116(a). The 2020 Rule construed this provision to govern certain entities providing healthcare
and “an entity principally or otherwise engaged in the business of providing health insurance shall
not, by virtue of such provision, be considered to be principally engaged in the business of
providing healthcare.” 85 Fed. Reg. at 37,244-45 (42 C.F.R § 92.3(b)-(c)). But Section 1557 also
covers “any program or activity that is administered by an Executive Agency or any entity
established under [Title I of the ACA].” 42 U.S.C. § 18116(a).
        The Out2Enroll report relates to silver marketplace plans offered “in the individual market
in states that use Heathcare.gov.” See Keith Decl. ¶ 7, ECF No. 56-1. “These plans remain subject
to [the 2020 Rule] because they are sold on the Exchanges established under Title I of the ACA
(see § 92.3(a)(3) of this final rule).” See 85 Fed. Reg. at 37,170; see also id. at 37,174 (Qualified
Health Plans “would be covered by the rule because it is a program or activity administered by an
entity established under Title I (i.e., an Exchange), pursuant to § 92.3(a)(3).”).
                                                   7
         Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 8 of 20




addressing the issue in the near future”). Consistent with the preamble language and President

Biden’s Executive Order 13988, on May 10, 2021, HHS issued a Notification of Interpretation and

Enforcement of Section 1557 of the Affordable Care Act and Title IX of the Education

Amendments Act of 1972. See ECF No. 50. In that Notification, HHS explained that the HHS

Office for Civil Rights (“OCR”) “will interpret and enforce Section 1557’s prohibition on

discrimination on the basis of sex to include: (1) discrimination on the basis of sexual orientation;

and (2) discrimination on the basis of gender identity. This interpretation will guide OCR in

processing complaints and conducting investigations[,]” including those in covered benefit
designs. See id. at 3.
    B. The Cited Cigna Policy is Not Evidence of any Plaintiff’s Injury, Let Alone One Fairly
       Traceable to Anything in the 2020 Rule
        Plaintiffs’ argument fares no better with respect to their discussion of Cigna as a

“prominent example of an insurance company that has [purportedly] changed coverage policies.”

ECF No. 56 at 2. This alleged change does not establish standing. First, Plaintiffs have not shown

that Cigna’s purported change is harming them in any way. Plaintiffs assert that they have “patients

enrolled in Cigna plans.” See ECF No. 56 at 4 & n.3. But even if they have Cigna patients, Plaintiffs

have failed to show that Cigna patients (1) will seek from them the type of surgical care purportedly

excluded, and (2) that such care will be uncompensated. That Plaintiffs might some day have to

provide uncompensated care to a Cigna subscriber “without any description of concrete plans, or

indeed even any specification of when the some day will be—do[es] not support a finding of the

‘actual or imminent’ injury that [Supreme Court] cases require.” Lujan v. Defs. of Wildlife, 504

U.S. 555, 564 (1992).

        Indeed, Plaintiffs can only speculate that the Cigna plan limits coverage for any Plaintiff’s

hypothetical future patients in light of the exceptive language Cigna uses. Specifically, Cigna’s




                                                  8
           Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 9 of 20




2021 Medical Coverage Policy explains that “some benefit plans may expressly cover some or all

of the procedures listed below for gender reassignment surgery.” 5

       Second, even if Plaintiffs had made the necessary showing of injury, they haven’t made

the equally necessary showing of a direct nexus between the Cigna policy and any aspect of the

2020 Rule. Plaintiffs provide no evidence that these benefit designs are policy choices that have

been taken because of anything in the 2020 Rule. See Massachusetts, 923 F.3d at 224 n.9. A copy

of Cigna’s policy on treatment for gender dysphoria with an effective date of April 2018 appears

to include a similar benefit design, suggesting that Cigna included it “even before” the 2020 Rule,

see id.; see also Medical Coverage Policy: Treatment of Gender Dysphoria, Cigna 4 (April 15,

2018) (attached as Exhibit 2).

       An examination of the cited Cigna policy document shows that it provides coverage for

significant types of gender affirming care. For example, it covers gender reassignment surgery

procedures, including female to male reconstructive genital surgery, female to male reconstructive

chest surgery, male to female reconstructive chest surgery, and male to female reconstructive

genital surgery. See 2021 Cigna Policy at 3-4. Plaintiffs fail to explain how Cigna’s current

coverage for gender affirming care is fairly traceable to the 2020 Rule. Plaintiffs cannot establish

causation merely by pointing to the 2016 Rule because that rule explicitly allowed for benefit

designs not to cover all medically necessary health services related to gender transition: under the

2016 Rule (and the 2020 Rule) covered insurance “issuers are not required to cover all medically

necessary services. Moreover, [HHS] do[es] not affirmatively require covered entities to cover any

particular treatment[.]” Nondiscrimination in Health Programs and Activities, Final Rule, 81 Fed.

Reg. 31,376 31,435 (May 18, 2016). In the 2016 Rule’s preamble, HHS “reject[ed] commenters’

suggestion that the rule require[s] covered entities to provide coverage for all medically necessary

health services related to gender transition regardless of the scope of their coverage for other


       5 Medical Coverage Policy: Treatment of Gender Dysphoria, Cigna 4 (May 18, 2021),
available at https://perma.cc/UY3K-KNXG (“2021 Cigna Policy”).
                                             9
        Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 10 of 20




conditions.” Id. The former explicit “prohibition in § 92.207(b)(4) on categorically limit ing

coverage for all health services related to gender transition is intended to prevent issuers from

placing categorical, arbitrary limitations or restrictions on coverage for all gender transition-

related services, such as by singling out services related to gender transition for higher co-pays; it

is not intended to prevent issuers from placing nondiscriminatory limitations or restrictions on

coverage under the plan.” Id. (emphasis added).

       To be sure, the failure to cover such services must be “evidence-based and

nondiscriminatory,” id., but Plaintiffs have not attempted to meet their burden in establishing those
as faults with the Cigna policy.

       In sum, Plaintiffs have not shown that Cigna made substantive changes to its benefit design

in light of the 2020 Rule. And as a result, they also have not shown that Cigna would likely change

its benefit design if this Court issued an order vacating the 2020 Rule’s construction of the scope

of covered entities or its replacement of 45 C.F.R. § 92.207 with a general prohibition on

discrimination. Plaintiffs therefore have not shown that such an order would likely redress any

plausible injury that might be caused by Cigna’s benefit design. See California v. Texas, 141 S.

Ct. 2104, 2115 (2021).
    C. Evidence that Two Insurers Provide Taglines in Spanish, Tagalog, Chinese, and
       Navajo is Not Evidence of any Plaintiff’s Injury and Undermines Plaintiffs’ Standing
       Arguments
       No Plaintiff has provided any evidence substantiating a claim of personal imminent harm

at the outset of the litigation in July 2020 due to the 2020 Rule’s modifications to the standards

regarding meaningful access to programs or activities by limited English proficient persons. For

example, in September 2020, Plaintiff CrescentCare alleged that the 2020 Rule “will [imminent ly]

burden the resources of the organizations that provide healthcare to . . . [limited English proficient

(“LEP”)] people.” Am. Compl. ¶ 242. See ECF No. 27 at 37. In November 2020, a CrescentCare
declarant speculated that the rule “will cause CrescentCare financial harm through an increase in

non-reimbursable costs” at some hypothetical future time. See Riener Decl. ¶ 20 (cited at ECF No.
                                                 10
            Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 11 of 20




27 at 37). In lieu of concrete evidence to substantiate those assertions, Plaintiffs submitted

evidence of two insurers—one in Alabama and one in Arkansas—that continue to provide taglines 6

in their summaries of benefits only in Spanish, Tagalog, Chinese, and Navajo. See ECF No. 56 at

4-5 (citing Arkansas Blue Cross and Blue Shield: Silver Plan 1 PPO Summary of Benefits and

Coverage (2021), available at https://perma.cc/T2CJ-HVTF; Bright Health: Silver 4200 Summary

of Benefits of Coverage (2021), available at https://perma.cc/P3BG-MKQ9).

        But whether New Orleans-based CrescentCare serves an unspecified number of patients

from Arkansas and Alabama, id. at 5, “is simply not enough” to “support a finding of the ‘actual

or imminent’ injury that [is] require[d].” Lujan, 504 U.S. at 564. CrescentCare has not provided

evidence to demonstrate that (1) subscribers of these Alabama and Arkansas insurers are turning

to it for care, (2) those subscribers are LEP, (3) those subscribers speak languages other than

Spanish, Tagalog, Chinese, and Navajo, (4) those subscribers are likely encountering difficult ies

because they lack a tagline in their language, (5) these insurers are not likely compensating

CrescentCare for their subscribers’ care and (6) those subscribers exist in sufficient numbers to

perceptibly impair CrescentCare’s ability to provide services. CrescentCare’s “generalities” leave

these matters “open to surmise” and “cannot survive a motion to dismiss.” See AVX Corp., 962

F.2d at 117. 7


        6   Taglines are “short statements written in non-English languages that indicate the
availability of language assistance services free of charge.” 81 Fed. Reg. at 31,468 (former 45
C.F.R. § 92.4).
         7 Although Plaintiffs’ two cited insurers no longer appear to provide the notice of

nondiscrimination in the cited communications, the record is silent as to the manner in which these
insurers may continue to provide the notice to consumers. They continue to post the notice on their
website along with other important notices. See https://www.arkansasbluecross.com/ (link to
“Non-discrimination               notice”            in             bottom-left             corner);
https://www.arkansasbluecross.com/docs/librariesprovider6/member-forms/other-forms/non-
discrimination-notice.pdf?sfvrsn=acd179fd_0              (Non-Discrimination                Notice);
https://brighthealthcare.com/individual-and-family/resource/care-partners/al-bbpa       (link     to
“Notice       of    Nondiscrimination”     at    bottom     under      “Individual     Resources”);
https://cdn1.brighthealthplan.com/docs/commercial-resources/2021-section-1557-notice.pdf
(Non-Discrimination Notice). But they may also include it in other mailings to their subscribers.
                                                11
           Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 12 of 20




   D. IWR’s Injuries are Not Fairly Traceable to any Provision of the 2020 Rule
       IWR is the only Plaintiff to provide evidence that in the ten months since the 2020 Rule

took effect, it allegedly experienced some injury that was arguably imminent at the outset of the

litigation. Specifically, IWR provides statements about an increase in funding requests to its

Abortion Fund, which it states has never turned away a client due to lack of funds. Declaration of

Rachael Lorenzo ¶¶ 3, 7, ECF No. 56-2 (“Second Lorenzo Decl.”). But IWR has “failed to show

how this injury is directly traceable to” the 2020 Rule’s construction of the scope of entities

covered by Section 1557. See California, 141 S. Ct. at 2117.

       The only facts Plaintiffs provide about why IWR is receiving increased calls do not relate
to increased Abortion Fund expenditures; 8 IWR Co-Founder Lorenzo states that “[s]ome callers”

who are merely asking for “basic information about abortion care and pregnancy options . . . report

that [the Indian Health Service (“IHS”)] and other providers refuse to give them the information

that they need to access an abortion.” Second Lorenzo Decl. ¶ 5. But IHS has not changed any

policy or practice as a result of the changes in the 2020 Rule implementing Section 1557 of the

ACA, see Declaration of Dr. Greggory Woitte (“Woitte Decl.”) ¶¶ 7-11 (attached as Exhibit 3),

and Plaintiffs provide no evidence that other formerly covered entities associated with IWR’s

callers have changed a policy or practice in light of the 2020 Rule’s modifications to the scope of

covered entities. Finally, Plaintiffs provide no evidence that any such policy change is, in turn,
responsible for the increased Abortion Fund expenditures. Nothing in the 2016 Rule required

covered entities to provide notice about abortion care and pregnancy options. 9


       8  IWR provides no evidence that the increased call volume itself—now only about ten
callers in a week—has “perceptibly impaired [its] ability to provide . . . services.” See Havens
Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). Only the significantly increased Abortion
Fund expenditures could arguably be considered such a perceptive impairment “with the
consequent drain on the organization’s resources” required to distinguish the interest from IWR’s
“abstract social interests[.]” See id.; see also Equal Means Equal, --- F.4d ---, 2021 WL 2659061,
at *4.
        9 The 2016 Rule’s Notice Requirements, formally codified at 45 C.F.R. § 92.8, can be

found at 81 Fed. Reg. 31,469
                                                   12
         Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 13 of 20




        The information Plaintiffs have provided does not indicate that the 2020 Rule has led more

persons to seek IWR services. IWR offers Abortion Fund grant “recipients many benefits that have

nothing to do with” anything that would stem from IHS’s status as a covered entity under Section

1557 of the ACA. See California, 141 S. Ct. at 2117. “IWR’s Abortion Fund helps Indigenous

people pay for abortion care by paying clinics for a portion of the procedure and by providing

[IWR] clients the necessary funds to cover lodging, gas, food, childcare, and other related travel

expenses.” Declaration of Rachael Lorenzo ¶ 4, ECF No. 27-6 (“First Lorenzo Decl.”). “Given

these benefits, neither logic nor intuition suggests that the [mere] presence” of HHS’s new
regulation excluding IHS from the scope of covered entities “would lead an individual to [seek

funding from IWR] programs that its absence would lead them to ignore.” See California, 141 S.

Ct. at 2118. Moreover, “IWR’s Abortion Fund is open to all Indigenous people in the United States

and Canada who . . . are seeking an abortion in the United States” and IWR makes no effort to

account for the likelihood that state policies or other factors that have nothing to do with the 2020

Rule are driving the increased demand for IWR’s funding services. See First Lorenzo Decl. ¶ 4.

Indeed, a major global pandemic has been taking place throughout the last year which itself has

reduced access to healthcare services while healthcare providers have been overwhelmed with

COVID-19 patients. See, e.g., Declaration of Ellen LaPointe ¶ 29, ECF No. 27-4. “It would require

far stronger evidence than [IWR] has offered here to support their counterintuitive theory of
standing, which rests on a ‘highly attenuated chain of possibilities.’” California, 141 S. Ct. at 2119

(quotation omitted). 10

        “To consider the matter from the point of view of another standing requirement, namely,

redressability, makes clear that” there is no evidence that IWR’s injury is fairly traceable to the

        10Plaintiffs have erroneously relied on Department of Commerce, et al, v. New York, et al.,
139 S. Ct. 2551 (2019), for the proposition that they can speculate as to the purportedly predictable
effect of government action on third parties. See Mot. Hr’g. Tr. at 20:1-3. But as the Supreme
Court recently clarified, the Commerce “plaintiffs relied not only on ‘the predictable effect of
Government action on the decisions of third parties’ but also on comprehensive studies, rather than
mere ‘speculation.’” California, 141 S. Ct. at 2119 (quoting Commerce, 139 S. Ct. at 2565-66).
                                                  13
        Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 14 of 20




scope of federal entities covered by the 2020 Rule. See California, 141 S. Ct. at 2115. “To

determine whether an injury is redressable, a court will consider the relationship between ‘the

judicial relief requested’ and the ‘injury’ suffered.” Id. (quoting Allen v. Wright, 468 U.S. 737, 753

n.19 (1984)). Here, IWR seeks an order vacating the Rule’s construction of the scope of federal

entities covered by Section 1557. Am. Compl. at p. 106. But that relief would only have an

implication for IWR’s Abortion Fund expenditures if, in light of the vacatur, IHS would be likely

to revert to a policy or practice it had in place prior to the effective date of the 2020 Rule, which,

in turn, would be likely to lead to decreased calls and requests for funds from IWR. But because
IHS has done nothing differently in light of the 2020 Rule’s scope of covered entities, see Woitte

Decl. ¶¶ 7-11, an order vacating this portion of the rule would have no impact on IHS operations,

and there is no reason to believe that IWR would see a reduction in call volume or Abortion Fund

expenditures, see Nat’l Wrestling Coaches Ass’n v. Dep’t of Educ., 366 F.3d 930, 939-40 (D.C.

Cir. 2004) (analyzing similar standing problems in the context of a challenge to Title IX guidance).

       Contrast IWR’s failure to establish traceability or redressability with Massachusetts, 923

F.3d at 224. In that case, “the Commonwealth ha[d] demonstrated that it is highly likely that at

least three [specific] employers in the Commonwealth”—Autocam Medical Devices, Hobby

Lobby Stores, and Cummins-Allison           Corporation—“will     use the [challenged] expanded

[contraceptive coverage requirement] exemptions[.]” Id. The Commonwealth demonstrated that if
these three entities implemented a new policy—namely, declining to provide their employees

contractive coverage—as would be permitted under the challenged regulation, the Commonwealth

would be directly harmed in its capacity as secondary payor for contraceptive coverage under

MassHealth. Id. Accordingly, a court order vacating or enjoining the challenged regulation would

directly result in those three employers continuing to provide employees contraceptive coverage

and the Commonwealth’s imminent harm—absorbing those costs as the default MassHealth

secondary payor—would be redressed. Here, Plaintiffs establish no similar IHS policy change.


                                                 14
         Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 15 of 20




Accordingly, no IHS action is substantially likely because of a court order vacating this provision

of the rule, so there is no reason that vacatur would impact IWR Abortion Fund expenditures.
     E. Evidence of Certain Pregnancy-Related Coverage Exclusions is Not Evidence of any
        Plaintiff’s Injury, Let Alone One Fairly Traceable to Anything in the 2020 Rule
        Plaintiffs also gesture toward a number of health plans that purportedly do not provide

pregnancy-related coverage for non-spousal dependent children. See ECF No. 56 at 6-7. But no
Plaintiff has shown that it has been harmed by any of these policies. CrescentCare may well

“provide[] healthcare services, including” certain types of pregnancy-related care, ECF No. 56 at

7, but there is no evidence that CrescentCare is experiencing less advantageous third-party

reimbursement for medically necessary healthcare services than it had been receiving in the past.

And the cited pregnancy-related coverage has nothing to do with the gender identity-related

injuries that Plaintiffs alleged in the Amended Complaint or argued in response to HHS’s motion

to dismiss.

        Moreover, Plaintiffs provide no evidence that these benefit designs are new policy choices

that have been taken because of anything in the 2020 Rule. See Massachusetts, 923 F.3d at 224

n.9. In fact, it has been reported that these type of benefit designs may have been widespread long

before the 2020 Rule. See Megan Leonhardt, This 24-year-old mistakenly thought her health

insurance covered her pregnancy—and 4.2 million others like her may be at risk, CNBC.com,

Nov. 26, 2019 (attached as Exhibit 4). 11

        In addition, Plaintiffs fail to identify any nexus between any challenged provision of the

2020 Rule and these benefit designs. To be sure, the 2020 Rule narrows the scope of insurers that

are covered by Section 1557, but Plaintiffs admit that all of these plans continue to be “subject to

Section 1557” under the 2020 Rule. See ECF No. 56 at 6. Moreover, since one district court

“stay[ed] the repeal of the 2016 definition of discrimination on the basis of sex” from the Code of

Federal Regulations, see Asapansa-Johnson Walker, 480 F. Supp. 3d 430, these policies could not

 Available at https://www.cnbc.com/2019/11/26/when-your-insurer-does-not-cover-your-
11

maternity-costs.html
                                            15
           Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 16 of 20




have been caused by HHS’s decision not to define “on the basis of sex” by rule. And in any event,

as described infra at 16-17, impermissible pregnancy discrimination in benefit design continues to

be prohibited under the 2020 Rule even if the Asapansa-Johnson Walker court lifted its

preliminary injunction. See 85 Fed. Reg. 37,177 (“The Department will enforce vigorously Section

1557’s prohibition on the basis of disability against all covered entities, including when

discrimination is alleged to have taken place in benefit design.”).
    III.      CONTRARY TO PLAINTIFFS’ ALLEGATIONS, PREGNANCY-RELATED
              DISCRIMINATION IS PROHIBITED UNDER THE 2020 RULE
           Plaintiffs are wrong to argue that the 2020 Rule permits pregnancy-related discriminat ion

by covered entities. During the motion hearing, the Court asked undersigned counsel: “Is it the

position     of HHS that discrimination       on the basis of sex includes           pregnancy-related

discrimination?” Mot. Hr’g Tr. at 21:13-15. The answer is yes; Section 1557 provides that “an

individual shall not, on the ground prohibited under . . . title IX of the Education Amendments of

1972 . . . be excluded from participation in, be denied the benefits of, or be subjected to

discrimination” by certain covered entities. 42 U.S.C. § 18116(a). HHS’s decision not to include

a definition of “on the basis of sex” in Section 1557 regulations does not narrow the scope of sex

discrimination prohibited by the statute. In the preamble to the 2020 Rule, HHS explained that

“[u]nder this final rule, the Department will interpret Section 1557’s prohibition on sex-based

discrimination consistent with Title IX and its implementing regulations.” 85 Fed. Reg. at 37,192.

HHS’s Title IX implementing regulations have long required that federal funding recipients “treat

pregnancy, childbirth, false pregnancy, termination of pregnancy and recovery therefrom in the

same manner and under the same policies as any other temporary disability with respect to any

medical or hospital benefit, service, plan or policy which such recipient administers, operates,

offers, or participates in . . . .” 45 C.F.R. § 86.40(b)(4); see also id. § 86.21(c)(2) (admissions); id.

§ 86.57(b) (marital or parent status). Nothing in the 2020 Rule has any effect on those longstanding

Title IX regulations implementing the statute that Congress referenced in Section 1557.

                                                   16
            Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 17 of 20




          Plaintiffs point to a November 6, 2020, letter from OCR to the National Women’s Law

Center advising the organization that it declined to investigate certain allegations of discrimination.

ECF No. 56 at 8. But agencies enjoy wide prosecutorial discretion in addressing individua l

complaints in light of the “many variables involved in the proper ordering of its priorities.” See

Heckler v. Chaney, 470 U.S. 821, 831-32 (1985). Because the letter does not state that HHS

declined to investigate because sex discrimination excludes pregnancy-related discrimination, it is

not probative of the answer to the Court’s question.

          What is more, Plaintiffs’ reference to the letter serves only to highlight their lack of
standing in this case as they may not invoke their “interests in enforcement” of Section 1557 by

HHS as a basis of standing to seek vacatur of any part of the 2020 Rule. See Diamond v. Charles,

476 U.S. 54, 64 (1986). Plaintiffs cannot “compel [HHS] to enforce [its Section 1557 regulations]

. . . because ‘a private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.’” Id. (quoting Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)).

          Title IX, and therefore Section 1557, prohibits discrimination on the basis of sex, including

pregnancy-related discrimination. Removing an express mention of pregnancy discriminat ion

from the Section 1557 regulations did not alter the scope of pregnancy discrimination the statutes

prohibit.
    IV.       PLAINTIFFS LACK STANDING TO CHALLENGE THE 2020 RULE
              PROVISIONS ENJOINED FROM TAKING EFFECT BEFORE OCTOBER
              2020
          Plaintiffs continue to lack standing to challenge the 2020 provisions that were enjoined

before taking effect. While Plaintiffs are in no better position now than they were earlier in this

case to provide evidence to support their counterintuitive theories of standing with respect to the

provisions of the 2020 Rule that other district courts have enjoined from taking effect, their

allegations of injury from those changes have always been speculative. See Washington, 482 F.
Supp. 3d at 1112-21. Moreover, Plaintiffs’ failure to provide evidence of concrete injury due to


                                                   17
        Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 18 of 20




any other provision of the 2020 Rule is probative of the fact that injuries from these changes were

always speculative. 12

       Even if this Court disagrees or views “the constitutional standing issue to be a close one”

(which it is not), “prudential reasons alone provide adequate basis” to dismiss these claims, see

McInnis-Misenor v. Me. Med. Ctr., 319 F.3d 63, 70, 73 (1st Cir. 2003), especially in light of events

occurring since the change in presidential administrations. These events have strengthened

Defendants’ motion to dismiss for lack of prudential ripeness. 13 There is a likelihood that the

several provisions of the 2020 Rule that have not taken effect because of nationwide preliminary

injunction orders issued by other courts may never become effective.

        Fitness. “[I]f a plaintiff’s claim, though predominately legal in character, depends on future

events that may never come to pass, or that may not occur in the form forecasted, then the claim

is unripe.” Id. (quoting Ernst & Young v. Depositors Econ. Prot. Corp., 45 F.3d 530, 537 (1st Cir.

1995)). Here, (in addition to the typical reasons that all of Plaintiffs’ pre-enforcement claims

seeking review of the regulations are unripe under standard administrative law principles, see ECF

No. 22 at 24-30), “HHS has determined that it intends to initiate a [new] rulemaking proceeding

on Section 1557[,]” which “will provide for the reconsideration of many or all of the changes to

existing Section 1557 regulations that Plaintiffs challenge here.” ECF No. 49 at 2. Simultaneous ly ,

the courts that have issued preliminary injunctions have stayed proceedings “pending the new


       12   Due to the similarities between the repeal of the definition of “on the basis of sex,” which
has been enjoined, and the conforming amendments to related regulations, which have not,
Plaintiffs failure to produce any evidence of injuries fairly traceable to the latter change over the
last ten months is especially probative as to lack of imminent injury due to the 2020 Rule’s repeal
of the regulatory definition of “on the basis of sex.”
         13 This case is one of five pending before various district courts challenging the 2020 Rule’s

provisions. See ECF No. 51 at 3-4. On that basis alone, this Court is “well equipped” with
discretion to dismiss this case without prejudice. See Abbott Labs. v. Gardner, 387 U.S. 136, 155
(1967) (“A court may even in its discretion dismiss a declaratory judgment or injunctive suit if the
same issue is pending in litigation elsewhere.”); see also Black Warrior Riverkeeper, Inc. v. U.S.
Army Corps. of Engr’s, 781 F.3d 1271, 1290 (11th Cir. 2015) (“Undeniably, vacatur is equitable
relief.”) (quotation omitted).
                                                   18
        Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 19 of 20




administration’s review of . . . the rule being challenged” during which time HHS “will continue

to adhere to” the preliminary injunction orders. See, e.g., Joint Motion for a Stay Proceedings,

Whitman-Walker Clinic, Inc. v. HHS, No. 1:20-cv-01630-JEB, ECF No. 70 (D.D.C. Feb. 12,

2021), granted, Feb. 16, 2021. Accordingly, there is a substantial likelihood that the preliminary

injunction orders will remain effective until HHS completes a new rulemaking proceeding that

may well render Plaintiffs’ claims moot. Plaintiffs are seeking an advisory opinion about the

validity of provisions of a rule that may never take effect (let alone harm any of them, if it ever did

take effect). See Belmont Abbey Coll. v. Sebelius, 878 F. Supp. 2d 25, 39 (D.D.C. 2012) (Boasberg,
J.) (holding that “a challenge to final regulations that Defendants have promised to amend” was

not ripe for review even without preliminary injunctions).

       Hardship. The hardship analysis for prudential ripeness is more stringent for plaintiffs than

the standing analysis and “focuses on ‘direct and immediate’ harm [from delay]. It is unconcerned

with wholly contingent harm.” See McInnis-Misenor, 319 F.3d at 73. Here, at least with respect

to the preliminarily enjoined provisions of the 2020 Rule, there can be no suggestion that Plaintiffs

could suffer hardship from delay if this Court were to issue a dismissal without prejudice to refiling

in the event the preliminary injunctions are dissolved or HHS’s anticipated rulemaking proceeding

does not address Plaintiffs’ policy concerns with the 2020 Rule. See Belmont Abbey Coll., 878 F.

Supp. 2d at 41 (“If Plaintiff is displeased by the ultimate regulations, it may certainly renew its
suit at that time. All the Court holds here is that [plaintiff] has no basis to proceed now.”).
                                          CONCLUSION
       For the foregoing reasons, Plaintiffs’ supplemental evidence has failed to demonstrate

that at the time they filed this suit they faced imminent injury fairly traceable to any provision of

the 2020 Rule that they challenge. This Court should grant Defendants’ motion and dismiss the

Amended Complaint.




                                                  19
       Case 1:20-cv-11297-PBS Document 59 Filed 07/15/21 Page 20 of 20



Dated: July 15, 2021                   Respectfully submitted,

                                       BRIAN M. BOYNTON
                                       Acting Assistant Attorney General

                                       MICHELLE R. BENNETT
                                       Assistant Director, Federal Programs Branch

                                       /s/ Liam C. Holland
                                       LIAM C. HOLLAND B.B.O. #704799
                                       Trial Attorney
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       1100 L Street, NW
                                       Washington, DC 20530
                                       Tel.: (202) 514-4964
                                       Fax: (202) 616-8470
                                       Email: Liam.C.Holland@usdoj.gov

                                       Counsel for Defendants




                                     20
